DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments filed in the reply on September 3, 2021 were received and fully considered. Claims 1 and 15 were amended. Please see corresponding rejection headings and response to arguments section below for more detail.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on September 3, 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hafezi et al. (US PG Pub. No. 2013/0144132 A1) (hereinafter “H1”) in view of Hafezi et al. (US PG Pub. No. 2011/0054265 A1) (hereinafter “H2”).

H1 and H2 were applied in the previous office action.
With respect to claim 1, H1 teaches an ingestible composition comprising: an ingestible component comprising: a support and circuitry associated with the support (abstract “a support, a control circuit”); and a current amplifier surrounding the circuitry and the support (par.0030 “amplifier”; amplifier 18 surrounds the circuitry and the support as depicted in Figs. 1C-1D); an edible adhesive contacting one side of the ingestible component (see abstract, par.0050, 0056-0057, 0080-0082; Figs. 2-5B) and covering at least a portion of one side of each of the support, the circuity, and the current amplifier (par.0029 “coatings may cover only a portion of the ingestible event marker envelope the entire device”); cellulose ether (par.0057 “ethyl cellulose”), a tackifier (par.0057 “copovidone”), and a plasticizer (par.0057 “glycerin”).
However, H1 does not teach a highly-swellable adhering to the ingestible component through contact with the edible adhesive, and comprising a blend of both an alginate and a polyacrylic acid and containing the edible adhesive such that the highly swellable polymeric film is stably connected to the ingestible component, wherein the highly-swellable polymeric film rapidly swells without disintegrating upon contact with an aqueous medium.
H2 teaches a highly-swellable polymeric film adhering to the ingestible component through contact with the edible adhesive, and comprising a blend of both an (par.0057 “film forming or binding/adhesive agents include, for example... sodium alginate... acrylic acid polymers”; par.0066 “the IEM and membrane are stably associated”; understood that acrylic acid polymers being stably associated with the IEM and membrane is adhered through contact with the edible adhesive).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art when the invention was filed to modify H1’s IEM to incorporate a highly-swellable polymeric film comprising a blend of both an alginate and a polyacrylic acid and containing the edible adhesive such that the highly swellable polymeric film is stably connected to the ingestible component in to control the microenvironment of the IEM in a desired manner, as evidence by H2 (see par.0028). Further, both H1 and H2 are concerned with mutually related technical fields (compositions for an ingestible event marker) thereby providing additional motivation to POSITA to combine these teaches at the time of filing. 
With respect to claim 2, H1 teaches the cellulose ether is an hydroxypropyl cellulose (par.0057).
With respect to claim 3, H1 teaches the tackifier is povidone (par.0057).
With respect to claim 4, H1 teaches the plasticizer is glycerine (par.0057).
With respect to claim 5, H1 teaches the edible adhesive consists of hydroxypropyl cellulose, povidone, and glycerin (par.0057).

With respect to claim 7, H2 teaches the highly-swellable polymeric film comprises an ionic polymer (par.0028 “Hydrogel coatings are polymeric coatings... sodium ion, chloride ion, potassium ion and calcium ion, magnesium ion”). Therefore, it would have been prima facie obvious to one of ordinary skill in the art when the invention was filed to modify H1 to incorporate a hydrogel coating in order to control the microenvironment of the IEM in a desired manner, as evidence by H2 (see par.0028). Further, both H1 and H2 are concerned with mutually related technical fields (compositions for an ingestible event marker) thereby providing additional motivation to POSITA to combine these teaches at the time of filing.
With respect to claim 8, H2 teaches the ionic polymer is a polysaccharide (par.0057 “alginate”). Therefore, it would have been prima facie obvious to one of ordinary skill in the art when the invention was filed to modify H1 to incorporate a polysaccharide (e.g. alginate) as adhesive agent in order to control the microenvironment of the IEM in a desired manner, as evidence by H2 (par.0028). 
With respect to claim 9, H2 teaches the polysaccharide is an alginate (par.0057 “alginate”). Therefore, it would have been prima facie obvious to one of ordinary skill in the art when the invention was filed to modify H1 to incorporate a polysaccharide (e.g. alginate) as adhesive agent in order to control the microenvironment of the IEM in a desired manner, as evidence by H2. Further, both H1 and H2 are concerned with mutually related technical fields (compositions for an ingestible event marker) thereby providing additional motivation to POSITA to combine these teaches at the time of filing.
With respect to claim 10, H2 teaches the highly-swellable polymeric film further comprises a carboxyl functional group (par.0057 “caroboxymethylcellulose”). Therefore, it would have been prima facie obvious to one of ordinary skill in the art when the invention was filed to modify H1 to incorporate a carboxyl functional group as adhesive agent in order to control the microenvironment of the IEM in a desired manner, as evidence by H2 (par.0028). Further, both H1 and H2 are concerned with mutually related technical fields (compositions for an ingestible event marker) thereby providing additional motivation to POSITA to combine these teaches at the time of filing.
With respect to claim 15, H1 teaches a first material electrically coupled to the circuitry and associated with the support and a second material electrically coupled to the circuitry, wherein the second material is associated with the support and is electrically isolated from the first material; wherein the first and second materials are selected to provide a voltage potential difference when in contact with a conducting fluid 
With respect to claim 16, H1 teaches the highly-swellable polymeric film covers at least a portion of one of the first material or second material (par.0029 “coatings may cover only a portion of the ingestible event marker envelope the entire device”).
With respect to claim 17, H1 teaches the highly-swellable polymeric film covers at least a portion of both the first material and the second material (par.0029 “coatings may cover only a portion of the ingestible event marker envelope the entire device”).

Claims 1, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Hafezi et al. (US PG Pub. No. 2013/0144132 A1) (hereinafter “H1”) in view of Hafezi et al. (US PG Pub. No. 2015/0361234 A1) (hereinafter “H3”).

H3 was applied in the previous office action.
With respect to claim 1, H1 teaches an ingestible composition comprising: an ingestible component comprising: a support and circuitry associated with the support (abstract “a support, a control circuit”); and a current amplifier surrounding the circuitry and the support (par.0030 “amplifier”; amplifier 18 surrounds the circuitry and the support as depicted in Figs. 1C-1D); an edible adhesive contacting one side of the ingestible component (see abstract, par.0050, 0056-0057, 0080-0082; Figs. 2-5B) and covering at least a portion of one side of each of the support, the circuity, and the current amplifier (par.0029 “coatings may cover only a portion of the ingestible event 
However, H1 does not teach a highly-swellable adhering to the ingestible component through contact with the edible adhesive, and comprising a blend of both an alginate and a polyacrylic acid and containing the edible adhesive such that the highly swellable polymeric film is stably connected to the ingestible component, wherein the highly-swellable polymeric film rapidly swells without disintegrating upon contact with an aqueous medium.
H3 teaches a highly-swellable polymeric film (abstract) adhering to the ingestible component through contact with the edible adhesive, and comprising a blend of both an alginate and a polyacrylic acid and containing the edible adhesive such that the highly swellable polymeric film is stably connected to the ingestible component, wherein the highly-swellable polymeric film rapidly swells without disintegrating upon contact with an aqueous medium (par.0090 “films are mechanically stable”; par.0093 “a blend of both an alginate and a polyacrylic acid”; understood that acrylic acid polymers being stably associated with the IEM and membrane is adhered through contact with the edible adhesive).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art when the invention was filed to modify H1’s IEM to incorporate a highly-swellable polymeric film comprising a blend of both an alginate and a polyacrylic acid and containing the edible adhesive such that the highly swellable polymeric film is stably connected to the ingestible component in order enhance conductivity of the film upon contact with an aqueous medium as evidence by H3 (see par.0093-0094). Further, both 
With respect to claim 31, H3 teaches the highly-swellable polymeric film further comprises an agent configured to enhance conductivity of the highly-swellable polymeric film upon contact with the aqueous medium (par.0020-0021, 0093-0094). Therefore, it would have been prima facie obvious to one of ordinary skill in the art when the invention was filed to modify H1 to incorporate an agent (e.g. porogen) to enhance conductivity of the highly-swellable polymeric film upon contact with the aqueous medium, as evidence by H3. Further, both H1 and H3 are concerned with mutually related technical fields (compositions for an ingestible event marker) thereby providing additional motivation to POSITA to combine these teaches at the time of filing.
With respect to claim 32, H3 teaches the agent configured to enhance conductivity comprises a porogen configured to be removed from the film upon contact with the aqueous medium, thereby leaving a pore in the highly-swellable polymeric film (par.0020-0021, 0093-0094). Therefore, it would have been prima facie obvious to one of ordinary skill in the art when the invention was filed to modify H1 to incorporate an agent (e.g. porogen) to enhance conductivity of the highly-swellable polymeric film upon contact with the aqueous medium, as evidence by H3. Further, both H1 and H3 are concerned with mutually related technical fields (compositions for an ingestible event marker) thereby providing additional motivation to POSITA to combine these teaches at the time of filing.

Response to Arguments
Applicant’s arguments with respect to the prior art rejections raised in the previous office action were fully considered, but they are not persuasive. Examiner maintains that the claimed invention, as currently amended, would be obvious to PHOSITA as reformulated in the obviousness rejection above (updated citations provided). Again, Examiner notes that the current office action includes two obviousness rejections for independent claim 1. Please see prior art section above for more detail, citations, and obviousness rationale. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 5712727540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PUYA AGAHI/Primary Examiner, Art Unit 3791